Name: 78/843/Euratom: Council Decision of 10 October 1978 amending Decision 74/642/Euratom adopting a research and training programme for the European Atomic Energy Community on plutonium recycling in light-water reactors (indirect nuclear projects)
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-10-17

 Avis juridique important|31978D084378/843/Euratom: Council Decision of 10 October 1978 amending Decision 74/642/Euratom adopting a research and training programme for the European Atomic Energy Community on plutonium recycling in light-water reactors (indirect nuclear projects) Official Journal L 291 , 17/10/1978 P. 0017 - 0017****( 1 ) OJ NO C 182 , 31 . 7 . 1978 , P . 46 . ( 2 ) OPINION DELIVERED ON 12 AND 13 JULY 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 3 ) OJ NO L 349 , 28 . 12 . 1974 , P . 61 . COUNCIL DECISION OF 10 OCTOBER 1978 AMENDING DECISION 74/642/EURATOM ADOPTING A RESEARCH AND TRAINING PROGRAMME FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY ON PLUTONIUM RECYCLING IN LIGHT-WATER REACTORS ( INDIRECT NUCLEAR PROJECTS ) ( 78/843/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION SUBMITTED AFTER CONSULTATION WITH THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS THE COUNCIL , BY DECISION 74/642/EURATOM ( 3 ), ADOPTED A RESEARCH AND TRAINING PROGRAMME FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY ON PLUTONIUM RECYCLING IN LIGHT-WATER REACTORS ( INDIRECT NUCLEAR PROJECTS ); WHEREAS , IN VIEW OF THE CURRENT STAGE REACHED IN THE WORK PROVIDED FOR UNDER THE PROGRAMME , AN EXTENSION OF THE PROGRAMME BY ONE YEAR WOULD ENABLE THE BEST ADVANTAGE TO BE OBTAINED FROM THE EFFORTS BEING MADE ; WHEREAS THE ABOVEMENTIONED DECISION SHOULD THEREFORE BE AMENDED , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 1 OF DECISION 74/642/EURATOM SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 1 A RESEARCH AND TRAINING PROGRAMME ON PLUTONIUM RECYCLING IN LIGHT-WATER REACTORS , AS SET OUT IN THE ANNEX HERETO , SHALL BE ADOPTED FOR A PERIOD OF FIVE YEARS FROM 1 JANUARY 1975 . ' ARTICLE 2 ARTICLE 2 OF DECISION 74/642/EURATOM SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 2 THE MAXIMUM AMOUNT OF THE EXPENDITURE COMMITMENTS AND THE STAFF REQUIRED FOR THE PURPOSE OF IMPLEMENTING THIS PROGRAMME SHALL BE FIXED AT 4.75 MILLION EUROPEAN UNITS OF ACCOUNT AND THREE PERSONS RESPECTIVELY , THE EUROPEAN UNIT OF ACCOUNT BEING AS DEFINED IN THE FINANCIAL REGULATION APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ' DONE AT LUXEMBOURG , 10 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT R . OFFERGELD